Citation Nr: 9923435	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-12 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a thyroid disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel









INTRODUCTION

The appellant had active military service from May 1993 to 
March 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that the appellant submitted a claim of 
service connection for recurrent gastroesophageal reflux 
disease in March 1998.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The Board notes the opinion of the February 1999 VA examiner 
concluding that the appellant is 100 percent unemployable and 
disabled secondary to all of her musculoskeletal problems.  

The record contains no evidence that the appellant has ever 
expressed an intent to seek total disability rating for 
compensation or pension purposes based on individual 
unemployability, and the mere presence of medical evidence 
does not establish such an intent on her part.  While the 
Board must interpret the appellant's submissions broadly, the 
Board is not required to conjure up issues that were not 
raised by the appellant.  The appellant must have asserted 
the claim expressly or impliedly.  See Brannon v. West, 12 
Vet. App. 32 (1998); see also Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998) (holding that 38 U.S.C.A. § 5101(a) is 
a clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid).  Therefore, before a VARO or the Board can 
adjudicate an original claim for benefits, the appellant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  See Brannon, supra.


FINDING OF FACT

The claim of service connection for a thyroid disorder is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service disorder for a thyroid 
condition is well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that an enlarged thyroid was 
noted at the base of the appellant's neck after she gave 
birth to a child in March 1995.  The appellant was started on 
suppressive therapy with Synthroid.  A treatment note from 
June 1996 indicated that the appellant's thyroid size was 
normal.  Examination in May 1997 revealed a small, smooth 
goiter.  

In January 1998 the appellant was seen for a follow-up of her 
thyroid condition.  It was noted that the appellant had been 
taken off medications for her postpartum thyroiditis.  There 
were positive symptoms of fatigue but no hypothyroid 
symptoms.  The appellant continued to be kept off medication 
for her thyroid.  In a February 1998 assessment for 
separation, it was noted that the appellant was being 
evaluated for antithyroid antibodies.  

In March 1998 the RO received an application from the 
appellant alleging, in pertinent part, service connection for 
a thyroid condition.  

In a letter dated from May 1998, Dr. T.J.S., of Wilford Hall 
Air Force Medical Center Endocrinology and Metabolism Clinic, 
stated that he had diagnosed the appellant with postpartum 
thyroiditis (PPT) with positive Thyromicrosomal Antibody 
titers.  Dr. T.J.S. stated that the appellant was found to 
have postpartum hypothyroidism in 1995 requiring thyroid 
hormone replacement.  Dr. T.J.S. noted that the appellant's 
symptoms resolved along with her need for continued hormone 
replacement.  Dr. T.J.S. stated that PPT may recur or remain 
in remission without subsequent episodes.  He stated that the 
appellant was tested in January 1998 for her risk of future 
postpartum hypothyroidism.  

Dr. T.J.S. stated that these tests revealed a positive 
thyroid microsomal antibody titer at 1:6400 (nl is < 1:10) 
which he concluded indicated significant risk of future 
episodes.  Based on her past history of PPT and positive 
microsomal antibody titers, Dr. T.J.S. concluded that the 
appellant was at approximately 30 percent risk of developing 
primary hypothyroidism and that she was at significant risk 
of repeat PPT with subsequent pregnancies.  

In September 1998 the appellant underwent a VA orthopedic 
examination.  This examination, in pertinent part, noted a 
positive antinuclear antibody (ANA) from July 1998 at 1:1280.  

In February 1999 the appellant underwent a VA rheumatologic 
examination.  The appellant was diagnosed with cervical spine 
stenosis, chronic low back pain, fibromyalgia, 
polyarthralgias of the hands, elbows, ankles and knees, and a 
positive ANA.  

Regarding her positive ANA, the examiner noted that her titer 
was currently at 1:160 homogenous pattern.  The examiner 
concluded that the source of this was uncertain.  He 
concluded that it could be secondary to her thyroid disease 
or a sign of early systemic lupus erythematosus and that the 
initial manifestations were her polyarthralgias.  He 
concluded that a definite diagnosis would become apparent 
with time.  

The examiner concluded that the appellant was 100 percent 
unemployable and disabled secondary to all of the 
musculoskeletal problems listed above.  He went on to state 
that there was no unifying diagnosis to explain all of her 
problems.  However, he found that these problems clearly 
began while she was on active duty in the military continuing 
to the present time.  The examiner concluded that the 
appellant therefore has a service-connected disability of a 
severe nature.  

Criteria

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Analysis

The record establishes that the appellant's claim is well-
grounded based on the medical evidence of record.  38 
U.S.C.A. § 5107(a) (West 1991).  

The February 1999 VA examiner generally stated that the 
appellant's problems had begun during active duty and had 
continued until the present time.  The claim of service 
connection for a thyroid disorder is therefore found to be 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


ORDER

The claim of entitlement to service connection for a thyroid 
disorder is well grounded.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Once the appellant has established a well-grounded claim, VA 
has a duty to assist the appellant in the development of 
facts pertinent to the claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  

After reviewing the record, the Board concludes that further 
development is required.  

It is unclear from the record whether the February 1999 VA 
examiner specifically found a causal link between a disabling 
thyroid or other condition and the appellant's military 
service.  The February 1999 VA examiner generally linked her 
problems to service.  It is unclear from the examination 
report which of her multiple diagnoses he was linking to 
service.  It is even more unclear whether the examiner was 
linking a condition based on her positive ANA titer back to 
service.  The Board also notes the apparent conflicting 
report of Dr. T.J.S. which reported that the appellant's PPT 
was currently resolved and did not require treatment.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

For the reasons stated above, this case is remanded for the 
following development:

1.  The appellant and her representative 
should be provided the opportunity to 
present any additional arguments or 
evidence in support of hers claim.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  

2.  After any additional evidence has 
been received and added to the record, 
the appellant should be afforded a 
comprehensive VA endocrine examination 
for a thyroid condition, conducted, if 
possible, by a certified endocrinologist.  


The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
It is essential that the examiner review 
the claims folder in its entirety.  

The examiner should certify that the 
evidence was reviewed.  The examiner 
should take specific note of the 
appellant's reported and documented 
medical history.  
Any further indicated special studies 
should be conducted.  

The examiner should assess the 
appellant's current symptomatology and 
specifically note the specific nature of 
her condition in the examination report.  
In the examination report, the examiner 
should offer an opinion as to whether 
there is a causal link between any 
current thyroid disorder and her service.  
Any opinions expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of service 
connection for a thyroid disorder based 
on the entire evidence of record.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

 

